DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claim Status and Formal Matters
The instant action is in response to papers filed 11/30/2022.
Claims 1-4, 6, 8, 12-14, 16, 18- 22, 29-30 are pending. 
Claims 29-30 have been added by amendment.  
Applicant’s election without traverse of group 2 and CpG position 21 of claim 16 in the reply filed on 7/26/2019 is acknowledged. The claims are limited to the election of the invention.
Claim 23 has been amended to require amplification of SEQ ID NO 4.  Claim 28 has been added by amendment and requires  primers of SEQ ID NO 2 and SEQ ID NO 3.  Thus claims 23 and 28 provide additional sequence which were not previously presented.  Newly submitted/ amended  claims 23 and 28 directed to an invention that is that lacks unity of invention in view of Schmidl (Genome Research )2009) volume 19, pages 1165-1174), Chtanova (J Immunol 2004; 173:68-78), de Leval ( Blood. 2007;109:4952-4963)  Okhura (Immunity (2013) volume 38, pages 414-423), Metcalfe (Gens and Immunity (2011) volume 12, pages 157-168), Case (2011/0136114), Shin (Mol Cells (2011) volume 37, pages 181-189),  Christen (US2011/0028333)  and Stahl (The Journal of Biological Chemistry (1990) volume 265, pages 8833-8841), Pabinger (Biomolecular Detection and Quantification (2014)volume 1, pages 23-33) as detailed below.  
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 23, 25-28 are  withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.
Claims 2, 4, 6, 8, 12-14, 18-20, 23, 25-28 are  withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 7/26/2019.
Claims 1, 3, 16, 21-22, 29-30 are being examined.
Priority
The instant application was filed 05/12/2017 is a national stage entry of PCT/EP2015/078725 having an international filing date: 12/04/2015 and claims foreign priority to EP14196613.5 , filed 12/05/2014.
Claim Objections
Claims 1, 3, 16, 21-22, 29-30 objected to because of the following informalities: 
The preamble of claim 1 recites a method of producing an amplicon. However,
the active steps of the claim have been amended to require quantitative PCR. VanGuilder (BioTechniques Volume 44, Issue 5, April 2008, Pages 619-626) teaches
the qPCR is for quantitative analysis of nucleic acids. Thus the claim is confusing as
the preamble recites method of producing amplicon, but requires qPCR which is the
quantitative analysis of the amount of an amplicon. The claim should be amended to clearly relate the preamble to what the active steps of the invention require.
Further claim 1 recites, “wherein at least one cytosine-phosphate-guanine (CpG) position in SEQ ID NO: 1 or 5 comprises bisulfite convertible cytosine.”  This is awkward and confusing.
Appropriate correction is required.
Response to Arguments
The response traverses the objection asserting the specification teaches in example 1.  This argument has been thoroughly reviewed but is not considered persuasive as the specification teaches qPCR was used to amplify and detect methylation using specific primers and probes, not merely produce an amplicon as asserted in the response and recited in the claims.
The response traverses the objection with respect to, “ “wherein at least one cytosine-phosphate-guanine (CpG) position in SEQ ID NO: 1 or 5 comprises bisulfite convertible cytosine.”  The response provides numerous citations from the specification which the response appears to assert the claims are clear and not awkward to one of ordinary skill in the art.  This argument has been thoroughly reviewed but is not considered persuasive as the specification in example 1 teaches detection of multiple CpG using a probe  in qPCR.  Thus it is unclear how methylation of a single CpG is determined.  
First, MPEP 716.01(c) makes clear that  "The arguments of counsel cannot take the place of evidence in the record. In re Schulze , 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965). Examples of attorney statements which are not evidence and which must be supported by an appropriate affidavit or declaration include statements regarding unexpected results, commercial success, solution of a long - felt need, inoperability of the prior art, invention before the date of the reference, and allegations that the author(s) of the prior art derived the disclosed subject matter from the applicant."  Here, the statements regarding the conciseness and non-awkwardness must be supported by evidence, not argument.
This should not be construed as an invitation for providing evidence.  As further stated in the MPEP 716.01 regarding the timely submission of evidence:
A)    Timeliness.
Evidence traversing rejections must be timely or seasonably filed to be entered and entitled to consideration.  In re Rothermel, 276 F.2d 393, 125 USPQ 328 (CCPA 1960).  Affidavits and declarations submitted under  37  CFR 1.132 and other evidence traversing rejections are considered timely if submitted:
(1) prior to a final rejection,
(2) before appeal in an application not having a final rejection, or
(3) after final rejection and submitted
(i) with a first reply after final rejection for the purpose of overcoming a new ground of rejection or requirement made in the final rejection, or
(ii) with a satisfactory showing under  37  CFR 1.116(b) or  37
CFR 1.195, or
(iii) under  37 CFR 1.129(a).
Thus the objection is maintained.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 22 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 22 depends from claim 1 and has been amended to recite, “further comprising c) detecting methylation status of the at least one cytosine-phosphate-guanine (CpG) position from the amplicon.” The instant response merely asserts no new matter is added. However, review and searching of the specification did not reveal support for doing quantitative PCR followed by another assay. Thus the amendment has introduced new matter.
Response to Arguments
The response traverses the rejection by conceding example 1 teaches detection of methylation using qPCR.  The response continues that this demonstrates written description.  This argument has been thoroughly reviewed but is not considered persuasive as the claim requires further comprising and thus steps in addition to the qPCR of the independent claim.  Thus the amendment has introduced new matter. Thus the rejection is maintained.  Canceling this claim will overcome the issue as the independent claims encompasses methylation detection by use of qPCR. 
Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 16 and 21-22, 29-31 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Schmidl (Genome Research )2009) volume 19, pages 1165-1174), Hirahara  (Immunology (2011) volume 13, pages 235-245) Chtanova (The Journal of Immunology, 2004, 173: 68–78), de Leval ( Blood. 2007;109:4952-4963)  Okhura (Immunity (2013) volume 38, pages 414-423), Metcalfe (Gens and Immunity (2011) volume 12, pages 157-168), Case (2011/0136114), Shin (Mol Cells (2011) volume 37, pages 181-189),  Christen (US2011/0028333)  and Stahl (The Journal of Biological Chemistry (1990) volume 265, pages 8833-8841), Pabinger (Biomolecular Detection and Quantification (2014)volume 1, pages 23-33).
	MPEP 2111 states: Claim scope is not limited by claim language that suggests or makes optional but does not require steps to be performed, or by claim language that does not limit a claim to a particular structure. However, examples of claim language, although not exhaustive, that may raise a question as to the limiting effect of the language in a claim are: 
(A) “adapted to” or “adapted for” clauses; 
(B) “wherein” clauses; and 
(C) “whereby” clauses. 
The determination of whether each of these clauses is a limitation in a claim depends on the specific facts of the case. See, e.g., Griffin v. Bertina, 283 F.3d 1029, 1034, 62 USPQ2d 1431 (Fed. Cir. 2002) (finding that a “wherein” clause limited a process claim where the clause gave “meaning and purpose to the manipulative steps”). In Hoffer v. Microsoft Corp., 405 F.3d 1326, 1329, 74 USPQ2d 1481, 1483 (Fed. Cir. 2005), the court held that when a “‘whereby’ clause states a condition that is material to patentability, it cannot be ignored in order to change the substance of the invention.” Id. However, the court noted (quoting Minton v. Nat’l Ass’n of Securities Dealers, Inc., 336 F.3d 1373, 1381, 67 USPQ2d 1614, 1620 (Fed. Cir. 2003)) that a “‘whereby clause in a method claim is not given weight when it simply expresses the intended result of a process step positively recited.’” Id.
	The recitation of “wherein at least one cytosine-phosphate-guanine (CpG) position in the genomic sequence according to SEQ ID NO: 1 or 5 comprises bisulfite convertible cytosine” sets forth an intended outcome which would necessarily flow from the bisulfite treatment and amplification of the SEQ ID NO of the claims. 
The prior art as exemplified below demonstrates that methylation was known to play a role in the development and propagation of T cells.  The exemplified art demonstrates LIF was also known to play a role in T cell development and propagation.   The art further demonstrates that Lif was known to be regulated in T follicular helper cells.  The art also demonstrates LIF was known to be differentially methylated in different cells.  The art demonstrates that bisulfite treatment of genomic DNA was known as was qPCR amplification.  
Schmidl teaches, “DNA methylation participates in establishing and maintaining chromatin structures and regulates gene transcription during mammalian development and cellular differentiation. With few exceptions, research thus far has focused on gene
promoters, and little is known about the extent, functional relevance, and regulation of cell type-specific DNA methylation at promoter-distal sites. Here, we present a comprehensive analysis of differential DNA methylation in human conventional CD4+ T cells (Tconv) and CD4+ CD25+ regulatory T cells (Treg), cell types whose differentiation and function are known to be controlled by epigenetic mechanisms.” (abstract).Schmidl teaches, “In conclusion, the observed distribution of DMRs at promoter distal regions, their association with functional chromatin marks, and, most strikingly, their methylation-sensitive enhancer activity suggest a role for DNA methylation in controlling lineage-specific gene expression, mainly by restricting promoter-distal regulatory elements. This basic principle is likely not confined to the two closely related T cell populations, but may apply generally to somatic cell lineages in adult organisms.” (page 1171, 1st column, 2nd full paragraph). Schmidl teaches, “Gene loci were selected based on our own and previously published expression studies (to mainly include those genes that are differentially expressed in freshly isolated (unstimulated) cells but also in ex vivo cultured and expanded T cell subsets that underwent several cycles of polyclonal
TCR activation.”(1166, 2nd column). Schmidl teaches, “This basic principle is likely not confined to the two closely related T cell populations, but may apply generally to
somatic cell lineages in adult organisms.”(1171, 2nd full paragraph)
Hirahara teaches, “ The critical role of CD4+ T cells in host defense and immunoregulation is well-appreciated. Initially, the fates of CD4+ T helper (Th) cells were thought to be limited to Th1 and Th2 cells.1,2 Th1 cells, which express the transcription factor T-bet (encoded by the Tbx21 gene) and produce interferon-c (IFN-c) exclusively, protect the host against intracellular infections including viruses and Toxoplasma.  Th2 cells, which express GATA-3 and secrete interleukin-4 (IL-4), IL-5 and IL-13, mediate host defense against helminths.6 More recently, cells that selectively
produce IL-17 have been proposed to represent a distinct Th-cell lineage, Th17 cells.7–12 Th17 cells can also produce other cytokines including IL-9, IL-10, IL-21, IL-22 and, in humans, IL-26; however, these cytokines can also be produced by other subsets.13–16 Th17 cells express a splice variant of the retinoid orphan receptor-c, designated RORct. Th17 cells contribute to host defense against extracellular bacteria and fungi. Other putative lineages have also been identified including Th9 and Th22, which produce their namesake cytokines IL-9 and IL-22, respectively. Follicular helper T (Tfh) cells have recently been proposed as yet another lineage, with specialized function in helping B cells make antibody responses. As with other helper cell lineages, extrinsic cytokine cues, namely IL-6 and IL-21, acting via signal transducer and activator of transcription 3 (STAT3), have been proposed to be the principal drivers of Tfh-cell differentiation.” (235) Hirahara teaches, “Over the next few years, we will rapidly obtain a far more sophisticated and comprehensive view of Th-cell differentiation and a better understanding of what are the drivers. Ideally, this avalanche of information will provide increasingly nuanced views of lineage stability and plasticity and how this relates to the transition of naive cells to specialized effector/ memory cells.”(243, last paragraph)
Chtanova teaches, “	Effector T cell responses have long been viewed in the context of the Th1/Th2 paradigm. Recently, a third major subset of nonpolarized effector T cells that provides help to B cells has been identified. These T cells, termed T follicular helper (TFH) cells, home to the B cell areas of secondary lymphoid tissue, through interactions mediated via the chemokine receptor CXCR5 and its ligand CXCL13. Affymetrix microarrays were used to identify transcription factors, cytokines, and cell surface molecules that underlie the differentiation pathways and functional properties of the TFH subset. The transcriptional profile of human CXCR5 TFH cells was compared with that of Th1 and Th2 cells, which enabled the identification of numerous genes expressed preferentially by TFH cells, over the other effector subsets. Certain TFH genes were also expressed by B cells and thus appear to be particularly relevant for humoral immunity. Abs were used to confirm the expression of several factors. In particular, CD84 and CD200, the cytokine IL-21, and the transcription factor BCL6 were all strongly associated with TFH cells. Gene microarrays reveal a highly distinctive transcriptional profile for a third subset of effector T cells that differs markedly from Th1 and Th2 cells. 
de Leval teaches, “Moreover, we also identified several other genes overexpressed by AITL (ie, CD200, PDCD1, CD40L, NFATC1, LIF) that had been reported as overexpressed in TFH cells compared to other T-cell subsets” (page 4955, 2nd column, 1st full paragraph).
 Okura teaches, “expression of Foxp3 alone is not sufficient for conferring and maintaining Treg cell function and phenotype. Complementing the insufficiency, Treg-cell-specific epigenetic changes are also critical in the process of Treg cell specification, in regulating its potential plasticity, and hence in establishing a stable lineage. Understanding how epigenetic alterations and Foxp3 expression coordinately control Treg-cell-specific gene regulation will enable better control of immune responses by targeting the generation and maintenance of Treg cells.” (abstract).  Okura teaches, “Although the order of molecular events involving histone modification, DNA methylation, and chromatin remodeling is a subject of much debate, demethylation of DNA is suggested to interfere with the action of these transcriptional repressors and instead allow the binding of other factors.” (page 45, 2nd column).  Okura teaches, “Similar to the case with Treg cells, epigenetics features of other T cell subsets have been investigated. After the differentiation of naive CD4+ T cells into helper T cells, new DNaseI-hypersensitive regions and specific DNA demethylation are observed at the Ifng or Il4 locus in Th1 or Th2 cells, respectively, and de novo methylation takes place at the Il4 or Ifng locus in Th1 or Th2 cells, respectively, to repress unwanted gene transcription (Ansel et al., 2003; Thomas et al., 2012). However, such clear-cut reciprocal epigenetic regulation is not seen between Th1 and Th17 cells; the distribution pattern of DNaseI-hypersensitive sites within the Ifng locus is similar between activated Th17 and Th1 cells, consistent with the ability of Th17 cells to produce IFN-g under Th1-cell-polarizing conditions (Hirota et al., 2011; Mukasa et al., 2010). In addition, Th9, Th22, and Tfh cells were recently reported as distinct subsets of CD4+ T cells given their unique expression of cytokines or transcription factors (Annunziato and Romagnani, 2009; Fazilleau et al., 2009). Thus, it remains to be determined how the epigenetic status of these various Th cell subpopulations contributes to their lineage stability and plasticity in cytokine production.” (page 420, 2nd column).
Metcalfe teaches, “Arguably, the most important role of LIF is to introduce and/or maintain epigenetic plasticity within the genome: thus LIF is permissive for epigenetic flexibility. This flexibility is greatest in stem cells where LIF functions in concert with Nanog, a core stem cell transcription factor that, under the influence of LIF, choreographs pluripotency and self-renewal in mouse embryonic stem cells (for example, see refs 7–12).” (page 157, 2nd column). Metcalfe teaches, “LIF is released from T cells in response to primary activation, including by the T-cell mitogen concanavalin A.47,48 Using LIF-deficient mice, Escary et al.49 demonstrated that LIF is required to maintain survival of hematopoietic stem cells” (page 159, 2nd column, bottom). Metcalfe teaches, “LIF was confirmed to induce specific suppression of INFg release following stimulation by Tcell mitogens.46 Other groups later showed that IL-6, known to be associated with inhibition of allotolerance, 68 promotes differentiation of TH17 cells in the presence of transforming growth factor-b.” (page 161, bottom 1st column-top of 2nd).  Metcalfe concludes, “This overview integrates multiple lines of evidence from various approaches to argue a central role for LIF in T-cell biology, with focus on the LIF/IL-6 axis. The implications are set in the wider context of the potential value of LIF as a therapeutic and how targeted LIF delivery may achieve this end. The extrapolations based on the reviewed data are those of the author, with the intention of provoking new inter-disciplinary approaches where LIF is seen a providing a pivotal link between immune regulation and immune-based therapies.” (page 166, 1st column).  
Case teaches bisulfite sequencing of amplicon (0120). Case teaches detection of methylation of LIF by amplification and production of an amplicon in table 1 (page 7, 2nd column).    Case teaches differential methylation of LIF MASC and NRC   (table 1 page 7, 2nd column).
Shin teaches, “Here we show that LIF expression is epigenetically up-regulated via DNA demethylation and changes in histone methylation status within its promoter region in the isogenic MCF10 model.” (abstract).  Shin teaches isolation of DNA, conversion of cytosine to uracils and sequencing to determine methylation levels of LIF (bisulfite sequencing page 182, 2ncd column).  Shin teaches, “This report is the first that we know of to demonstrate that the upregulation of the LIF gene during the progression to breast cancer in the isogenic MCF10 model occurs via DNA hypomethylation of CpG pairs, changes in histone methylation status, changes in MeCP2 occupancy, and  increased Sp1 binding affinity within the LIF promoter region. The epigenetic activation of LIF gene by the LIF-LIFR axis may contribute to increased cell growth and colony formation of MCF10 carcinoma variants through autocrine stimulation. Case does not specifically teach the sequence of LIF. “ (187, 2nd column).  
Christensen teaches LIF in differentially methylated between tumor versus non-tumor (supplemental table 1).  
Stahl teaches cloning of human LIF.  Stahl teaches the human gene sequence of LIF (figure 5, which is M63420.1) and comprises SEQ ID NO 1, nucleotides 3329-3824).
Pabinger teaches qPCR is a method for amplification and quantification of methylation using methylation specific primers (3.1, page 27, 2nd column).
Therefore it would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claims to examination methylation of LIF (SEQ ID NO 1 or 5)  in a T cell sample  comprising human follicular helper T cells by bisulfite treatment of genomic DNA, amplification using methylation specific primers by qPCR.  The artisan would be motivated to examine methylation of LIF in T cells including follicular T helper cells and activated T cells as the prior art demonstrates that LIF plays an integral role in T cell differentiation.  The artisan would also be motivated as LIF is known to be regulated in different T cells and cancer by methylation.  The artisan would have a reasonable expectation of success as the artisan is merely using known sequences   for known methylation analysis methods. (claims 1 and 23)
With regards to claim 3 ,16, 30, 31Stahl teaches cloning of human LIF.  Stahl teaches the human gene sequence of LIF (figure 5, which is M63420.1) and comprises SEQ ID NO 1, nucleotides 3329-3824).  Case teaches detection of methylation of LIF by amplification and production of an amplicon in table 1 (page 7, 2nd column).  
With regards to claim 21 Okhura teaches that T cells are in blood.  Chtanova teaches isolation from human samples. 
With regards to claim 22 Case, Christensen, and Shin teach sequencing to determine methylation.
With regards to claim 30, Pabinger teaches qPCR is a method for amplification and quantification of methylation using methylation specific primers (3.1, page 27, 2nd column).
Response to Arguments
The response begins traversing the prior rejection by asserting the rejection asserting the rejection does not provide a logic for examining the methylation of LIF in T cells.  This argument has been thoroughly reviewed but is not considered persuasive as the art demonstrates methylation plays a role in hematopoiesis.  Further Metcalfe teaches, “Arguably, the most important role of LIF is to introduce and/or maintain epigenetic plasticity within the genome: thus LIF is permissive for epigenetic flexibility. This flexibility is greatest in stem cells where LIF functions in concert with Nanog, a core stem cell transcription factor that, under the influence of LIF, choreographs pluripotency and self-renewal in mouse embryonic stem cells (for example, see refs 7–12).” (page 157, 2nd column). Thus it would be obvious to look at methylation in a hematopoietic cell for a gene that is involved in the regulation of methylation (epigenetics).  
The response continues by providing arguments with respect to SEQ ID NO 1.  This argument has been thoroughly reviewed but is not considered persuasive as the claims set forth comprising language and thus allow for larger sequences and thus are not limited to SEQ ID NO 1.  Further the specification suggests SEQ ID NO 1 is the promoter of LIF and teaches, “CpG islands are frequently associated with gene promoters, and it has been estimated that more than half of the human genes have CpG islands (Antequera and Bird, Proc Natl Acad Sci USA 90: 11995-9, 1993).” (page 2).  
The response continues by asserting the art does not demonstrate that a region comprising SEQ ID NO 1 is bisulfite convertible.  This argument has been thoroughly reviewed but is not considered persuasive as claim merely requires at least one CpG in SEQ ID NO 1 is bisulfite convertible, it does not require the sample comprises at least one CpG in SEQ ID NO 1 is bisulfite convertible.  Thus response is arguing a limitation not expressly required of the claim.  
The response continues by providing the teachings of the specification by reproducing Figure 2 which demonstrates numerous CpG are not methylated in different cells types.  It is noted the claims require a sample which comprises human follicular T cells and thus is not limited to only TFH cells.  Thus the arguments are not consistent with the limitations of the claims.  
Summary
No claims are allowed.
It is noted that amending the claim to require detection of methylation by use of the probe taught in specification may allow reconsideration of the art rejection.  However, such an amendment would require further search and consideration.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN C POHNERT PhD whose telephone number is (571)272-3803. The examiner can normally be reached Monday- Friday about 6:00 AM-5:30 PM, every second Friday off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 571-272-0731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Steven Pohnert/Primary Examiner, Art Unit 1634